DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The claim interpretation set forth in the Office Action of 3/10/21 is withdrawn in view of Applicant’s remarks.
Allowable Subject Matter
	Claims 1, 4, 6-9 & 14-16 are allowed.
Claim 1 is allowable for at least the reason “the controller is configured to access a phase file of an object stored in a storage device, convert the phase file of the object into object phase information in a useable form; generate digital object light information based on a light property of object light input by a user and the converted  object phase information; and  generate a digital hologram based on (i) the received hologram property information, (ii) the generated digital object light information, and (iii) the received  digital reference light information,” as set forth in the claimed combination. 
Claims 4 & 6-8 are allowable due to their dependence on Claim 1.
Claim 9 is allowable for at least the reason “accessing, by a controller of the on-axis and off-axis digital hologram generating device, a phase file of an object stored in a storage device, converting, by the controller, the phase file of the object into  object phase information in useable form; generating, by the controller of the on-axis and off-axis digital hologram generating device, digital object light and information based on a light property  of object light input by the user, and the converted object phase information; and generating, by the controller of the on-axis and off-axis digital hologram generating device, a digital hologram based on (i) the received hologram property information, (ii) the generated digital object light information, and (iii) the received generated digital object light information” as set forth in the claimed combination.
Claims 14-16 are allowable due to their dependence on Claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The claim interpretation and claim rejections set forth in the prior Office Action have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872